DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 21, 39 and 40, the phrase, “simulating a response (e.g. movement)” uses the term “e.g.” which means, "for example," and thus renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, based on the claim wording it is not clear whether the use of “e.g.” along with the one example of “movement” is meant to also limit the class of responses which are simulated.  In the interest of compact prosecution, the Examiner will interpret the limitation as if it uses “comprising” language such that there is “simulating a response, comprising movement…” which would require the “movement” claimed but could allow other responses as well.  The corresponding remaining dependent claims are rejected as well at least for carrying through this deficiency of the parent claims.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 39 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Herr (US PGPUB NO. 2016/0058519).
Regarding claim 39, as rendered definite as explained above, Herr teaches a method for simulating a response of a target person to one or more simulation inputs, the method comprising (note that such simulating a response of a target person to one or more simulation inputs is addressed in the claims below which together teach such simulating; see Herr, paragraphs 0060-0061 teaching “a quantitative methodology is presented that relates human-body anatomical, biomechanical and physiological properties to the design and fabrication of a novel mechanical interface” using “a quantitative, scientific methodology that relates measurements of biological segment shape, skin strain characteristics resulting from body movement, viscoelastic tissue properties for state disturbances perpendicular to the bodies surface, sensitivities to applied pressure due to bursitis, nerve, blood flow restrictions, chronic wounds, etc., vascularization and peripheral nerve anatomy, and the like, to the corresponding interface shape and impedance characteristics, spatially and temporally” and “could be employed in the mechanical-interface design and fabrication of any wearable article or mechanism, including shoes, cloths, seats, bras, prostheses, orthoses or exoskeletons” where a “first step comprises acquiring a comprehensive data set of the relevant human body segment's underlying anatomy, biomechanics and physiology, and then processing these data to build a digital representation, or model, of the biological segment for which the mechanical interface will connect” such that this model simulates a target person and the response of the target person to simulation inputs as further explained below):
contacting a first location of a body of a test subject with a probe tip mechanically connected to a force sensor (see paragraphs 0011-0015 teaching “an instrument, preferably untethered, for determining the anatomical, biomechanical, and physiological properties of a body segment that includes one or more force sensitive probes, a human operator to actuate the one or more force sensitive probes, wherein the one or more force sensitive probes are positioned at the surface of the body segment and the operator then pushes on the one or more force sensitive probes with varying force applied on the body segment to measure tissue deflection forces, wherein the untethered instrument further comprises one or more of gyroscopes, accelerometers, and magnetometers capable of measuring changes in tissue deflection caused by the one or more force sensitive probes relative to a grounded reference frame in 3-D space, wherein the tissue deflection force data and the change in tissue deflection data are used to compute segment tissue viscoelastic properties” such that the “body segment” is contacted at a first location “positioned at the surface of the body” at a “body segment” by “force sensitive probes” such that the portion that contacts the portion is a tip mechanically connected to the force sensor probe, and where such a probe is also described more fully in paragraphs 0082-0084 to determine “tissue viscoelastic and sensitivity properties for orthogonal body compressions” where “[i]nstruments can be used to estimate the impedance (stiffness and damping) of body tissue through physical contact with the biological body” and “the impedance is measured directly by the instrument by physically applying a force to the body at a single point, or at several points across a region” such that as “force is applied perpendicular to the body's surface at each anatomical point, or node of interest, the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied, the applied tissue deflection, time rate of change of tissue deflection and the applied force or pressure” such that again “the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied” meaning that a first location is contacted on the body of a test subject with probe tip mechanically connected to a force sensor which determines such applied force; see also paragraphs 0094-0108 teach various descriptions of such a probe tip mechanically connected to a force sensor where the “way of measuring the body's orthogonal impedance at each anatomical point is with a location aware instrument that has a force sensitive probe, or force sensitive probes” and “a force sensing probe or probes is pushed against the subject's body part of interest where the three-dimensional position of the tip of the probe(s) is measured by the instrument at all times” and “the force-sensing probe, or probes, measure(s) position, both of itself and of the biological part, both the viscoelastic and sensitivity maps can be ascertained for the body part of interest” and such probes and mechanically connected probe tips can be seen as in figures 8A-13 for example);
measuring a first force applied by the probe tip to the first location of the body of the test subject with the force sensor (see Herr, paragraphs 0082-0084 as noted above where the probe tip is applied to the body to determine “tissue viscoelastic and sensitivity properties” and “force is applied perpendicular to the body's surface at each anatomical point, or node of interest, the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied, the applied tissue deflection, time rate of change of tissue deflection and the applied force or pressure” such that “applied force or pressure” is measured and would be a first force applied at any of the locations sampled such as “measured directly by the instrument by physically applying a force… at several points across a region” and for example where “force is applied perpendicular to the body's surface at each anatomical point, or node of interest, the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied, the applied tissue deflection, time rate of change of tissue deflection and the applied force or pressure” such that again “each” point that is probed is a location and the first of such points would be a first location where a first force is measured);
measuring a first movement of the probe tip (note that the claim does not limit the type of movement of the probe tip which is measured and does not for example specify any direction of movement which is to be measured or whether some magnitude of movement of the probe tip is determined or otherwise and thus if any aspect of movement of the probe tip is measured in relation to any point of reference then movement of the probe tip is measured; thus see Herr, paragraphs 0082-0084 as explained above where this includes measuring a first movement of the probe tip which is further detailed in paragraphs 0096-0105 teaching use of the probe instruments where “the tissue is measured by sensors where actuators apply a series of controlled interactions that deflect the tissue” and “the data—position and force with respect to time—is conditioned for system identification purposes” and finally “the data are used to identify a linear or non-linear transfer function which describes the physical response of the tissue to a given load (force) or deflection” such that “collected data consist of positions and forces that are referenced to time” where in one embodiment “a human-actuated probe or probes, can be used to map the anatomical, biomechanical and physiological properties of a body part for which a wearable device is to interface” and these are “pushed against the subject's body part of interest where the three-dimensional position of the tip of the probe(s) is measured by the instrument at all times” and such that “the force-sensing probe, or probes, measure(s) position, both of itself and of the biological part, both the viscoelastic and sensitivity maps can be ascertained for the body part of interest” where the “probe can measure force with a simple spring and linear position measurement device” and a “a measurement of the deflection of the sensor's physical spring, the force can be estimated using the force-deflection relation of the spring (e.g. F=−kx)” means that this measures a movement of the probe tip such as its “measurement of the deflection of the sensor’s physical spring” as seen for example in an embodiment in figures 12a-12b as in paragraphs 0137-0138);
measuring a first movement of the test subject (see Herr, paragraphs 0082-0084 as explained above where this includes measuring a first movement of the test subject such as “time rate of change of tissue deflection” being a measuring of movement or deflection of tissue of the test subject);
contacting a second location of the body of the test subject with the probe tip, the second location of the body of the test subject spaced apart from the first location of the body of the test subject (see paragraphs 0082-0084 as explained above with regard to contacting the first location where “[i]nstruments can be used to estimate the impedance (stiffness and damping) of body tissue through physical contact with the biological body” and “the impedance is measured directly by the instrument by physically applying a force to the body… at several points across a region” such that as “force is applied perpendicular to the body's surface at each anatomical point, or node of interest, the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied, the applied tissue deflection, time rate of change of tissue deflection and the applied force or pressure” such that again “the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied” meaning that a first location as above as well as a second location of the “several points across the region” which is also contacted on the body of a test subject with probe tip mechanically connected to a force sensor which determines such applied force and which is spaced “across the region” apart from the first location for example; see also paragraphs 0094-0108 teach various descriptions of such a probe tip mechanically connected to a force sensor where the “way of measuring the body's orthogonal impedance at each anatomical point is with a location aware instrument that has a force sensitive probe, or force sensitive probes” and “a force sensing probe or probes is pushed against the subject's body part of interest where the three-dimensional position of the tip of the probe(s) is measured by the instrument at all times” and “the force-sensing probe, or probes, measure(s) position, both of itself and of the biological part, both the viscoelastic and sensitivity maps can be ascertained for the body part of interest” and such probes and mechanically connected probe tips can be seen as in figures 8A-13 for example where these are applied at several points across the region);
measuring a second force applied to the probe tip by the second location of the body of the test subject with the force sensor (see Herr, paragraphs 0082-0084 as noted above where the probe tip is applied to the body to determine “tissue viscoelastic and sensitivity properties” and “force is applied perpendicular to the body's surface at each anatomical point, or node of interest, the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied, the applied tissue deflection, time rate of change of tissue deflection and the applied force or pressure” such that “applied force or pressure” is measured and would be a second force applied at any of the locations sampled such as “measured directly by the instrument by physically applying a force… at several points across a region” and for example where “force is applied perpendicular to the body's surface at each anatomical point, or node of interest, the instrument's sensors can measure the global three-dimensional location of the body surface point where the force is being applied, the applied tissue deflection, time rate of change of tissue deflection and the applied force or pressure” such that again “each” point that is probed is a location and the second of such points would be a second location where a second such force is measured);
measuring a second movement of the probe tip (see Herr, paragraphs 0082-0084 as explained above where this includes measuring a second movement of the probe tip which is further detailed in paragraphs 0096-0105 teaching use of the probe instruments where “the tissue is measured by sensors where actuators apply a series of controlled interactions that deflect the tissue” and “the data—position and force with respect to time—is conditioned for system identification purposes” and finally “the data are used to identify a linear or non-linear transfer function which describes the physical response of the tissue to a given load (force) or deflection” such that “collected data consist of positions and forces that are referenced to time” where in one embodiment “a human-actuated probe or probes, can be used to map the anatomical, biomechanical and physiological properties of a body part for which a wearable device is to interface” and these are “pushed against the subject's body part of interest where the three-dimensional position of the tip of the probe(s) is measured by the instrument at all times” and such that “the force-sensing probe, or probes, measure(s) position, both of itself and of the biological part, both the viscoelastic and sensitivity maps can be ascertained for the body part of interest” where the “probe can measure force with a simple spring and linear position measurement device” and a “a measurement of the deflection of the sensor's physical spring, the force can be estimated using the force-deflection relation of the spring (e.g. F=−kx)” means that this measures a movement of the probe tip such as its “measurement of the deflection of the sensor’s physical spring” as seen for example in an embodiment in figures 12a-12b as in paragraphs 0137-0138);
measuring a second movement of the test subject (again as explained above with regard to first movement, see Herr, paragraphs 0082-0084 as explained above where this includes measuring a second movement of the test subject such as “time rate of change of tissue deflection” being a measuring of movement or deflection of tissue of the test subject at one of the points across the regions such as a second point); and 
determining one or more model parameters associated with the first and second locations of the body of the first test subject based on the first force, the second force, the first movement of the probe tip, the second movement of the probe tip, the first movement of the test subject and the second movement of the test subject (see Herr, paragraphs 0082-0084 where as explained above these measured values lead to determining “tissue viscoelastic and sensitivity properties for orthogonal body compressions” and “measured data can then be used to estimate tissue impedance, or viscoelastic property, of the body segment as a function of anatomical location, thereby establishing a viscoelastic map of the body part or segment” where this map is a model of such properties and thus these are model parameters associated with all of the these measurements of the test subject);
incorporating the one or more model parameters into a target model of at least a portion of a body of a target person (see Herr, paragraphs 0082-0084 teaching the determination of model parameters as above and these are incorporated into a target model such as “a viscoelastic map of the body part or segment” or “not only a tissue viscoelastic map but also a Sensitivity Map” which “comprises the tissue stress/strain threshold at each anatomical point that first results in discomfort for the subject at a maintained stress/strain application” where such a map(s) is a model as a model is merely some representation of data or information; see also paragraph 0061-0063 teaching again the purpose of the measuring is “acquiring a comprehensive data set of the relevant human body segment's underlying anatomy, biomechanics and physiology, and then processing these data to build a digital representation, or model, of the biological segment for which the mechanical interface will connect” and “the first part to the production of a mechanical interface includes collecting anatomical, biomechanical and physiological data that can be used to develop a model of the biological segment of interest” where “a model is necessary to describe the relevant biological segment's properties, including but not limited to its shape, skin strain characteristics resulting from body movement, viscoelastic tissue properties for state disturbances perpendicular to the bodies surface, sensitivities to applied pressure due to bursitis, nerve, blood flow restrictions, chronic wounds, and the like, all as a function of anatomical location” such that it should be understood that a model of the target portion is determined and for example as in paragraphs 0196-0223 there is “Mapping the Biological-Limb Shape-and-Impedance Model to Mechanical Interface Shape-and-Impedance Properties” such that the “procedure employs the digital anatomical data of that part of the body for which an interface design is sought, to attain that interface shape and impedance that produces a uniform interface pressure applied to the biological limb, and a minimized spatial pressure differential in the presence of atrophy by the biological limb” such that here the parameters are put into such a model);
obtaining a simulation input for application to the target model (note that the claim does not limit the manner in which the simulation input is obtained nor is there a limit to who or what performs such obtaining nor does the claim limit the form of simulation input which is applied to the target model; see Herr, paragraphs 0196-0223 as noted above where an ultimate use of the target model is to design an interface using the model and thus simulation input is obtained as to how some input related to a mechanical interface will affect a target model where the “procedure employs the digital anatomical data of that part of the body for which an interface design is sought, to attain that interface shape and impedance that produces a uniform interface pressure applied to the biological limb, and a minimized spatial pressure differential in the presence of atrophy by the biological limb” such that the digital anatomical model has simulation inputs relating to the biological limb being used as in the optimization procedure utilizing the model where the system obtains inputs over the course of optimization and “estimates the shape of the residual limb …. under a uniform pressure… with a load at each node …and the amount of tissue compression at that load” where for example when functioning to “optimize the stiffness of the socket interface ki at each interfacing node…we minimize the pressure differential (δP/δZ), or the change in interface pressure along the surface of the residual limb in the Z direction in the presence of an atrophy or hypertrophy disturbance” in order to find “the new interface equilibrium (unloaded) shape”); and
over a series of discrete time steps, simulating a response (e.g. movement) of the at least a portion of the body of the target person in response to the simulation input using the target model, wherein simulating the response comprises using the target model to generate, for each discrete time step, at least one of: a simulated shape of a surface of the portion of the body of the target person; and simulated stresses and strains internal to the portion of the body of the target person (note that the claim does not limit nor define the manner in which discrete time steps are utilized, but rather as recited simply require that at some certain points in time, there is simulating of a response and there is no requirement that such time steps are utilized as any input or framework for the simulation, but rather if simulation occurs during different times and generates the above responses in any manner than the claim is fulfilled; see Herr, paragraphs  0196-0223 as noted above where an ultimate use of the target model is to design an interface using the model and thus simulation input is obtained as to how some input related to a mechanical interface will affect a target model where the “procedure employs the digital anatomical data of that part of the body for which an interface design is sought, to attain that interface shape and impedance that produces a uniform interface pressure applied to the biological limb, and a minimized spatial pressure differential in the presence of atrophy by the biological limb” such that the digital anatomical model has simulation inputs relating to the biological limb being used as in the optimization procedure utilizing the model where the system obtains inputs over the course of optimization and “estimates the shape of the residual limb …. under a uniform pressure… with a load at each node …and the amount of tissue compression at that load” where for example when functioning to “optimize the stiffness of the socket interface ki at each interfacing node…we minimize the pressure differential (δP/δZ), or the change in interface pressure along the surface of the residual limb in the Z direction in the presence of an atrophy or hypertrophy disturbance” in order to find “the new interface equilibrium (unloaded) shape” such that at each discrete moment this shape output of the surface is a simulated response of the portion of the body of the target person in response to the simulation input using the model as for each discrete time step a simulated shape of the portion of the body of the target person is generated as well as the stresses and strains internal to that portion of the body as these are incorporated into the modeling as well; note for example figures 5A-6C provide mappings showing the “skin-strain model” which is simulated when provided with simulated inputs relating to the 3D shape of corresponding surfaces when the part is simulated when “the knee is flexed” for example such that these are examples of the model having inputs applied to relate the model to different simulation responses).
Allowable Subject Matter
Claims 21-38 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.  
The teachings of Herr as applied to claim 39 provide a basis for related techniques which are known in the art.  As in the rejection of claim 39, Herr teaches the techniques of using a force probe to measure movement of the probe tip as well as movement of the test subject across at least two locations and then incorporating such measurements as model parameters into some target model in order to then simulate inputs to the target model over a series of discrete time steps to generate a simulated shape of a surface of the portion of the body of the target person and simulated stresses and strains internal to the portion of the body of the target person.  However, independent claims 21 and 40 differ from claim 39, as each of these claims requires the same measuring of a test subject, but also requires corresponding measurements on a second test subject, which once obtained, have model parameters determined for a single target model based on all of the measurements across both of the test subjects.  Then this target model which has parameters based on the specific multiple measurements across multiple subjects is the model for a body of a target person for which simulation inputs are obtained and such a model is then used in simulating a response such as movement of the portion of the body of the target person.  This differs from the prior art of Herr as there is no teaching or suggestion at all as to utilizing measurements across multiple subjects to then apply to a target model associated with a body of a target person, rather in Herr and the prior art reviewed by the Examiner, such physical probe based modeling is utilized in situations in which personalization to a specific subject is the main goal, rather than necessarily more realistic overall modeling of a target based on this more accurate physical modeling.  Thus the independent claims 21 and 40 which recite such limitations distinguish over the prior art of Herr.  Note that prior art with such force probes as Fukuda (US PGPUB No. 2005/0085728), Williams et al (US PGPUB NO. 2008/0200843), and Otto et al (US PGPUB No. 2010/0076563) are more similar to Herr and do no teach such measurements across subjects and application to a target body model for simulation.  
The Examiner notes that there is prior art such as Loper et al (US PGPUB NO. 207/0287213) teaching “providing a three-dimensional body model which may be applied for an animation, based on a moving body, wherein the method comprises providing a parametric three-dimensional body model, which allows shape and pose variations; applying a standard set of body markers; optimizing the set of body markers by generating an additional set of body markers and applying the same for providing 3D coordinate marker signals for capturing shape and pose of the body and dynamics of soft tissue; and automatically providing an animation by processing the 3D coordinate marker signals in order to provide a personalized three-dimensional body model, based on estimated shape and an estimated pose of the body by means of predicted marker locations.”  However, such techniques specifically rely only on image capture data of a subject with markers and do not provide any technique for modeling any body part being visual modeling.  In techniques such as Loper, measurements from various subjects may be blended and used in a moving simulation such as animation, and Loper teaches in paragraph 0077 for example that “there are no practical technologies for easily capturing these soft-tissue motions and most mocap methods treat them as noise that corrupts the skeletal motion” and in paragraph 0114 teaches “the dynamics of soft tissue cannot be recovered by either 3D scanning systems or sparse motion capture methods.”  Furthermore, given that Loper professes to simulate soft tissue movement without any need of actual simulating dynamics of soft tissue beyond visual simulation, this would tend to show that use of such a technique as claimed is not obvious to those of skill in the art before the effective filing date of the invention.
Thus the independent claims are deemed to contain allowable subject matter and their dependent claims are allowable at least based on the allowability of their respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                  


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613